DIXON, J.,
dissents, believing the applicant has no right to go on his neighbors land to repair his plumbing, when it can be done completely on applicant’s land. However, plaintiff-respondent has the right to apply here for a rehearing and would be well advised to attach to his application the evidence heard by the trial judge who granted the injunction.
CALOGERO, J.,
dissents from the writ grant. Relator’s unilateral showing doesn’t convince me that the trial court’s judgment, based on evidence not now before this court, should be reversed in any regards.
DENNIS, J., dissents for the reasons stated by Dixon and Calogero, JJ.